Exhibit 10.1
 
TETRA TECH, INC.
TEAMING AGREEMENT
RECITALS
 
1.  
This Agreement constitutes an initial understanding between Tetra Tech and
MagneGas Corporation, both hereinafter designated at times jointly as
"Participants" or individually as "Participant", in preparing a joint marketing
and proposal ("Proposal") for the Department of Defense (DOD) and Department of
Energy (DOE) and local municipalities ("Client") for refinery and product use at
DOD, DOE, and municipal facilities ("Project").

 
2.  
Recognizing the complementary capabilities of each Participant, this Agreement
is entered into to establish the Participants' mutual rights and obligations
during the period of preparing, submitting and negotiating the Proposal, so as
to result in a team for providing Client with the optimum combination of
capabilities to achieve its Project objectives.

 
TERMS AND CONDITIONS
 
1.  
Tetra Tech shall act as prime contractor and will be the only party to this
Agreement to submit a proposal to the Client and to negotiate a prime contract
with the Client for this Project.

 
2.  
MagneGas Corporation shall assist in the preparation of the Proposal, as
requested by Tetra Tech by supplying in a timely manner pertinent data including
without limitation technical approach, understanding, resumes, facility
information, company background and experience, necessary cost breakdown data,
hour availability, required certifications and other special requirements of
Client's described in the following paragraph. MagneGas Corporation shall
reasonably support Tetra Tech in any written communications or presentations
concerning the Proposal and the Scope of Work and shall be reasonably available
for consultation with Tetra Tech during the course of negotiations concerning
same.

 
3.
The Scope of Work which Participant shall be responsible for assisting in
preparation of the Proposal is described generally as follows:

 
· Determine client base for technology;
· Support Tetra Tech initiative meetings;
· Prepare briefing materials for DOD, DOE and other client base marketing
efforts.
 
1

--------------------------------------------------------------------------------


 
Tetra Tech will exert it best reasonable efforts toward the objective of
awarding subcontracts to Magnegas Corporation the scope of work described above,
subject to the conditions in Section 4 below.
 
4.
The award of a Subcontract to Participant for the above Scope of Work is subject
to the following conditions:

 
a.  
Award to Tetra Tech of a prime contract by Client for the Project.

 
b.  
Mutual agreement by Participant of the price and terms and conditions of the
Subcontract.

 
5.
The Participants shall exert all reasonable and proper efforts to develop and
submit a competitive proposal to the Client including the above Scope of Work.

 
6.  
The Participants shall deal exclusively with each other with the object of
obtaining award of the prime contract by Tetra Tech for this Project.

 
7.  
Participants shall bear all of their own respective costs incurred in
preparation of the Proposal.

 
8.
Each Participant shall supply the other throughout the period of preparation of
the Project proposal with confidential or proprietary information and copies of
documentation relating to any technology, as required for successful completion
of the Project, if not prohibited from legally doing so. Where such information
or technology is considered confidential or proprietary by the Participant
providing same, and in order to protect such information or technology under the
terms hereof, such Participant shall conspicuously mark such information or
technology as "CONFIDENTIAL", "PROPRIETARY" or similar.

 
Each Participant shall not, without the prior written consent of the disclosing
Participant, use the other's confidential or proprietary information for any
purposes other than the preparation and submission of a Proposal under this
Agreement for a period of five years. The Participant receiving confidential or
proprietary information shall protect such information utilizing the same
controls such Participant employs to avoid disclosure of its own confidential
proprietary information.
 
Upon any termination or expiration of this Agreement in accordance with its
terms, each Participant will, within a reasonable period of time thereafter,
return all confidential or proprietary information received from the other
Participant under the other Participant under the terms of this Agreement,
except that each Participant may retain a legal file copy.
 
Disclosure of confidential or proprietary information may be made to Client
provided such disclosure is made together with notice of the above restrictions
as is appropriate. Disclosure of confidential or proprietary information
hereunder constitutes a representation by the disclosing Participant that such
Participant has all right, title and interest in such information, and such
Participant hereby agrees to indemnify and defend the other Participant, and
hold the other Participant harmless, against any claims by any other parties to
the contrary. Except as otherwise provided in this paragraph, this Agreement
does not offer or grant to the receiving Participant any rights in or license to
use, any drawings, data, plans, ideas, or methods disclosed pursuant to this
Agreement.
 
2

--------------------------------------------------------------------------------


 
9.
This Agreement shall terminate on 1 October 2010, or prior thereto, when any of
the following events occur, without further obligation or liability between the
Participants:

 
a. 
By mutual agreement of the Participants,

 
b. 
Upon public disclosure that the requirements for the Project have been canceled
or that the contract for the Project has been awarded to another bidder,

 
 c. 
Upon negotiation and signature of a subcontract between Tetra Tech and
Participant.

 
10.
Nothing in this Agreement shall grant to any Participant the right to make
commitments of any kind for the other Participant without prior written consent
of the other Participant, nor shall it create a joint venture, partnership or
other form of business organization between the Participants of any kind.

 
11.  
This Agreement and any proposed Subcontract (and services thereunder) arising
out of this Agreement shall not be assigned by either of the Participants
without the prior written approval of the other Participant, except that the
Participants may assign this Agreement in whole or in part to an affiliate. No
assignment shall discharge the obligations of the assigning Participant.

 
12.  
No news release, including photographs and films, public announcement, denial or
confirmation shall be made by a Participant concerning the subject matter of
this Agreement without first obtaining the consent of the other Participant and
the Client.

 
13.  
Neither Participant shall have any liability to the other arising out of this
Agreement in the event Client does not award a contract to Tetra Tech.

 
14.  
The following key personnel will represent the Participants during proposal
preparation and negotiations:

 
Ms. Nancy A. Wellhausen      Tetra Tech, Inc.
Luisa Ingargiola           MagneGas Corporation
 
15.
The location where each Participant will receive all documents and
communications will be:

 
Tetra Tech, Inc.
 
301 Mentor Drive
 
Santa Barbara, CA 93111
 
 
3

--------------------------------------------------------------------------------


 
Upon signature by their duly authorized representatives, this shall become a
mutually binding Agreement by and between the Participants, effective as of the
latest date written below.
 
 

  MagneGas, Corporation   TETRA TECH, INC.  
/s/ Luisa Ingargiola
 
 
/s/ Kevin Mcnamara
 
By
Luisa Ingargiola
By
Kevin Mcnamara, P.G.
Title
Chief Financial Officer
Title
Vice President
Date
1 October 2009
Date
1 October 2009

 
 
 
 
4